Rejoinder of All Claims
1.	Claims 16, 8-11, and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 21, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a laminated glazing comprising: a first glass sheet;  a first interlayer sheet made of thermoplastic polymer, said first glass sheet being in direct contact with said first interlayer sheet; a second glass sheet; and at least one sheet of pressure-sensitive adhesive, in direct contact with a heat-sensitive functional sheet; said second glass sheet being in direct contact with said sheet of pressure-sensitive adhesive, and said sheet of pressure-sensitive adhesive and said second glass sheet being in direct contact at the external face of the latter, wherein said heat-sensitive functional sheet is a single layer that includes film including encapsulated liquid crystals, electrophoretic particles dispersed in a medium, or particles dispersed in an electrophoretic fluid, the heat-sensitive functional sheet having a first main face and a second main face that is opposite the first main face, and-wherein the first main face is in direct contact with said sheet of pressure-sensitive adhesive and said second main 

The prior art fails to disclose or render obvious a laminated glazing comprising the combination of a first glass sheet, an interlayer sheet, a second glass sheet, and a pressure-sensitive adhesive in direct contact with a heat-sensitive functional sheet and the second glass sheet being in direct contact with the sheet of pressure-sensitive adhesive, and wherein the heat-sensitive functional sheet is a single layer that includes encapsulated liquid crystals, electrophoretic particles dispersed in a medium, or particles dispersed in an electrophoretic fluid. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHEEBA AHMED/Primary Examiner, Art Unit 1787